Citation Nr: 1439894	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-21 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability to include plantar fasciitis (to include tenosynovitis).  

2.  Entitlement to service connection for mild multilevel degenerative disc disease of the cervical segment of the spine to include as being secondary to the Veteran's service-connected disability of the lumbar segment of the spine.

3.  Entitlement to service connection for a left upper extremity disability.

4.  Entitlement to service connection for a right upper extremity disability.  

5.  Entitlement to service connection for a left knee ligament strain to include as being secondary to the Veteran's service-connected disability of the lumbar segment of the spine.  

6.  Entitlement to service connection for a right knee ligament strain to include as being secondary to the Veteran's service-connected disability of the lumbar segment of the spine.  

7.  Entitlement to service connection for a left hip disability with radiculopathy of the left leg, to include as being secondary to the Veteran's service-connected disability of the lumbar segment of the spine.  

8.  Entitlement to service connection for a right hip disability with radiculopathy of the right leg, to include as being secondary to the Veteran's service-connected disability of the lumbar segment of the spine.  

9.  Entitlement to service connection for a gastrointestinal disability.

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to service connection for rhinitis.

12.  Entitlement to service connection for palpitations claimed as a cardiac disability.

13.  Entitlement to service connection for headaches to include migraine-type headaches.

14.  Entitlement to service condition for a psychiatric disability.

15.  Entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C.A. Section 1702.  


REPRESENTATION

Veteran represented by:	The Retired Enlisted Association

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran was on active duty from May 2007 to May 2008, which included service in the Persian Gulf theatre-of-operations.  He also has undocumented service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in August 2010 and June 2011 by the Department of Veterans Affairs (VA), Regional Office (RO), in Lincoln, Nebraska.  Following the perfection of his appeal, the Veteran proffered testimony via a videoconference hearing in December 2013 before the undersigned.  A transcript of that hearing was prepared and has been included in the claims file for review.

The issues of entitlement to service connection for cervical spine, bilateral upper extremity, bilateral knee and hip disabilities; hemorrhoids and palpitations claimed as a cardiac disorder are REMANDED to the agency of original jurisdiction (AOJ).  VA will advise the Veteran, if he is required to take further action. 


FINDINGS OF FACT

1.  In December 2013, when the Veteran proffered testimony before the Board, and prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal on the issues of entitlement to service connection for a gastrointestinal disability, rhinitis, a psychiatric disability, and entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C.A. Section 1702.   

2.  The current foot disability, diagnosed as bilateral plantar fasciitis, had its onset in service.

3.  A current headache disorder had its onset in service.


CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal with respect to the issues of entitlement to service connection for a gastrointestinal disability, rhinitis, a psychiatric disability, and entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C.A. Section 1702, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013). 

2.  The criteria for service connection for a bilateral foot disability have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a headache disorder have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2013), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(b) (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a) (2013).

In December 2013, when the Veteran appeared for his hearing before the Board, the Veteran informed the Board that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for entitlement to service connection for a gastrointestinal disability, rhinitis, a psychiatric disability, and entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C.A. Section 1702.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed.

Service connection

Service connection will be granted for disability resulting from, or aggravated by, a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Foot Disability

Service treatment records show that the Veteran was noted to have plantar fasciitis of the left heel in 1999 and plantar fasciitis in 2000.  Subsequent periodic examinations were within normal limits.  In pre deployment health assessments in April, June and July 2007 no foot problems were noted.  He expressed concern about his right foot in May 2008.


VA examinations have shown that the Veteran has current tenosynovitis and plantar fasciitis.  Service treatment records show findings of possible synovitis and the Veteran has provided competent and credible reports of symptoms beginning during his deployment to Iraq.  The VA examiner in October 2011 opined that right foot disability, diagnosed as plantar fasciitis had its onset in service.  The examiner did not provide as clear an opinion with regard to the left foot, but did note the Veteran's reports of similar symptoms on the left beginning in service and ultimately concluded that plantar fasciitis, as likely as not, had its onset in service.

In May 2012 another VA examiner opined that plantar fasciitis was not aggravated beyond natural progression in active service.

Veterans are presumed sound when accepted into active service except for defects noted on examination when accepted for active service.  The presumption is rebuttable by clear and unmistakable evidence that the disability pre-existed service and was not aggravated beyond natural progression.  38 U.S.C.A. § 1111 (West 2002).  

In this case the pre-deployment evaluation in April 2007 served as an examination for acceptance into active duty.  The evaluation did not show plantar fasciitis and the presumption of soundness applies.  While there may be clear and unmistakable evidence of plantar fasciitis prior to active duty, the evidence is not clear and unmistakable on the question of aggravation.  The Veteran's testimony, the opinion of the 2011 VA examiner and the absence of symptoms in the years between 2000 and his entrance on to active duty provide significant evidence of aggravation, notwithstanding the May 2012 opinion.  Hence, the claim becomes one for normal service connection.  Given the evidence of disability in service, current disability and a nexus between service and the current disability, the evidence is in favor of the grant of service connection for the bilateral foot disability, described as plantar fasciitis and synovitis.

Headaches

In a post deployment health assessment in May 2008, the Veteran reported having had headaches while in Iraq.  He also testified that he began to experience headaches while in Iraq and he had experience headaches since that time.  In June 2011, a VA physician reviewed the record and noted the Veteran's report of ongoing headaches about once a week.  The physician stated that he could not provide an opinion as to whether the current headaches were related to service without resort to speculation.  

The Veteran is competent to report the onset of headaches in service in Iraq, current symptoms and that those symptoms are the same as he experienced in service.  The post service record contains little information regarding the headache disorder, but the evidence is in at least equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for the claimed headache disorder is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a gastrointestinal disability is dismissed.

Entitlement to service connection for rhinitis is dismissed.

Entitlement to service connection for a psychiatric disability is dismissed.

Entitlement to service connection for a mental illness for the purpose of establishing eligibility for medical treatment only pursuant to the provisions of 38 U.S.C.A. Section 1702. 

Service connection for a bilateral foot disability is granted.

Service connection for a headache disorder is granted


REMAND

The Veteran's claims file and the hearing transcript indicate that, besides obtaining treatment from his local VA medical center (VAMC), he has also sought services from a family practitioner and a cardiologist.  A submission from the family practitioner, dated February 20, 2014, indicates that the Veteran had sought treatment from the practitioner since May of 2006.  It is unclear from the record when he obtained treatment from the private cardiologist.  Regardless, an examination of the claims file discloses that some of the private practitioner's medical records are in the file but it appears that the complete file has not be obtained (or reviewed).  Moreover, none of the cardiologist's files are of record.  In other words, the records are not located in the paper file nor are they included in the electronically scanned records in Virtual VA or VBMS.  As such, when the Veteran was examined by various VA health care providers, those providers did not have the benefit of being able to review the records in order to provide a more complete and thorough examination results.  Hence, these private records should be associated with the claims file.

Also, VA has a duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record reflects that a VA examiner has not commented on the assertions earnestly made by the Veteran nor has an examiner reviewed the entire medical file of the Veteran.  A thorough and contemporaneous medical review that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Additional medical examinations should be afforded the Veteran before the Board issues a determination on the merits of his claims.

Accordingly, the case is REMANDED for the following actions: 

1.  The AOJ should ask the Veteran to authorize VA to obtain all records of his treatment for the disabilities at issue.  Of interest are any records that may be located at the facilities that the Veteran has received treatment from since January 2006, to include those of his private family doctor and his cardiologist.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2013).

2.  After the development above has been completed, the AOJ should schedule the Veteran for examinations to determine whether the following disabilities are related to service:  hemorrhoids; palpitations claimed as a cardiac disability; peripheral neuropathy or radiculopathy of all four extremities; and, disabilities of both knees, hips, and cervical segment of the spine.

The examiner(s) should note whether the Veteran the claimed disabilities and if so, whether that condition began in or was caused by or the result of his military service, or was aggravated by military service, or is secondary to/aggravated by a service-connected disability.  

Each examiner should be provided with the Veteran's claims folder and a copy of this Remand and should review the Veteran's medical history.  The examiner should indicate in the examination report that the claims folder was reviewed.  Again, any tests and studies deemed necessary should be accomplished at this time.

Each examiner should render an opinion as to whether it is at least as likely as not that any identified disability began in service or is otherwise related to his service or is secondary to a service-connected disability or has been aggravated by a service-connected disability.  

Each examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the particular examiner is unable to provide the requested opinion without resorting to speculation, that examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  

If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

3.  Afford the Veteran an examination to determine whether any of the claimed disabilities are undiagnosed illnesses or diagnosed chronic multisystem illnesses of poorly understood etiology.  The examiner should review the record and provide reasons for the opinions.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


